COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  EX PARTE: REGINAL C. GILBERT,                     §                No. 08-22-00123-CR

                         Appellant.                 §                   Appeal from the

                                                    §                 142nd District Court

                                                    §             of Midland County, Texas

                                                    §                   (TC# CR57536)

                                                §
                                              ORDER

        The clerk’s record was filed on July 8, 2022. Pursuant to Tex.R.App.P. 31.1, the Court

sets the following brief schedule: Appellant’s brief shall be due in this Court on or before August

7, 2022 and the State’s brief shall be due no later than thirty days after the Appellant’s brief is filed

with this Court. A submission date will be determined at a later date and the parties will be

provided with advanced notice of the setting. See Tex.R.App.P. 39.8.

        IT IS SO ORDERED this 8th day of July, 2022.

                                                        PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.